DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-16 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/17/2020, 10/07/2020, 06/25/2021, 02/04/2022, and 06/15/2022 are in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 
Drawings
The drawings are objected to under 37 CFR 1.84(0) because FIG. 1-6 require suitable descriptive legends for understanding of the drawing. 37 CFR 1.84(0) reads as follows:
Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ales et al. (Ales – US 2008/0266123 A1) in view of Hu et al. (Hu – US 2014/0148772 A1) and Rovaniemi (Rovaniemi – US 2016/0166438 A1).

As to claim 1, Ales discloses a personal hygiene product with a digital element comprising: 
a) an external personal hygiene product (Ales: Abstract and FIG. 1 the insult-sensing absorbent article 20) to absorb bodily fluids (Ales: [0038]-[0040], [0043]-[0044], [0047], [0049], and FIG. 1: the conductive elements 100 and 102 may be incorporated into the chassis 32 at any suitable location as long as the conductive elements are positioned so as to contact a body fluid that is absorbed by the insult-sensing absorbent article 20); and
b) a conductive sensor assembly (Ales: FIG. 1 the signalling device 110) including a pair of conductive elements (Ales: [0041]-[0045] , [0047], [0061]-[0063], and FIG. 1 the signaling device 110 connected to the conductive elements 100 and 102: Referring to FIG. 1 for exemplary purposes, a signaling device 110 (as depicted by ref. numerals 112 and 114) is shown attached to the conductive pad members 104 and 106. As shown, in this aspect of the present disclosure, the signaling device 110 generally includes a transmitter 112 and a receiver 114) and at least one connector (Ales: [0041]-[0045] , [0047], and FIG. 1 the first conductive pad member 104 and the second conductive pad member 106) directly contacting the pair of conductive elements (Ales: [0041]-[0045] , [0047], and FIG. 1 the signaling device 110: Referring to FIG. 1 for exemplary purposes, a signaling device 110 (as depicted by ref. numerals 112 and 114) is shown attached to the conductive pad members 104 and 106. As shown, in this aspect of the present disclosure, the signaling device 110 generally includes a transmitter 112 and a receiver 114), said conductive sensor assembly generating a signal indicative of fluid leakage of said personal hygiene product when fluid reaches the area between the pair of conductive elements (Ales: [0047]-[0049] and FIG. 1 the receiver 114: When a body fluid is present in the insult-sensing absorbent article 20, the open circuit formed by the conductive elements 100 and 102 is closed which, in turn, activates the signaling device 110. In particular, in this aspect of the present disclosure, the transmitter 112 sends a wireless signal to the receiver 114 which then indicates to a wearer or caregiver that a body fluid is present in the insult-sensing absorbent article 20); 
wherein said conductive sensor assembly is arranged and configured to communicate with a smart hand held electronic device (Ales: [0047]-[0049] and FIG. 1 the receiver 114: When a body fluid is present in the insult-sensing absorbent article 20, the open circuit formed by the conductive elements 100 and 102 is closed which, in turn, activates the signaling device 110. In particular, in this aspect of the present disclosure, the transmitter 112 sends a wireless signal to the receiver 114 which then indicates to a wearer or caregiver that a body fluid is present in the insult-sensing absorbent article 20).

Ales does not explicitly disclose a conductive sensor assembly  disposed within the personal hygiene product, including a pair of conductive elements disposed in parallel in a mirrored image about the perimeter of the personal hygiene product.

However, it has been known in the art of absorbent article design to implement a conductive sensor assembly  disposed within the personal hygiene product, as suggested by Hu, which discloses a conductive sensor assembly  disposed within the personal hygiene product (Hu: Abstract, [0031], [0035], [0037]-[0038], and FIG. 1 the plurality of sensing wires 25, and FIG. 3-6: the RFID tag 3 is disposed between the release paper 24 and the sensing wires 25 when received in the receiving space 26. The RFID tag 3 has a plurality of contact points 31 each of which is in electrical contact with a respective one of the sensing wires 25 when received in the first receiving space 26. Since the liquid-impermeable layer 22 is provided with the adhesive, there is no need to provide additional clips or connectors to establish electrical connection between the RFID tag 3 and the sensing wires 25).
Therefore, in view of teachings by Ales and Hu, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the absorbent article monitoring system of Ales to include a conductive sensor assembly  disposed within the personal hygiene product, as suggested by Hu. The motivation for this is to integrate a communication module in an absorbent article for connecting and receiving sensing information from a sensor assembly.

The combination of Ales and Hu does not explicitly disclose a pair of conductive elements disposed in parallel in a mirrored image about the perimeter of the personal hygiene product.
However, it has been known in the art of absorbent article design to implement a pair of conductive elements disposed in parallel in a mirrored image about the perimeter of the personal hygiene product, as suggested by Rovaniemi, which discloses a pair of conductive elements disposed in parallel in a mirrored image about the perimeter of the personal hygiene product (Rovaniemi: [0065]-[0070], [0122]-[0123], [0127]-[0134], and FIG. 5-6: Both sensors 5 and 6 are adapted for moisture determination and designed as galvanic elements to be activated by wound fluid. The first, inner sensor 6 may be located spaced apart from the edge of the wound dressing 1 such that the enclosed area corresponds to about 30% to 60% of the absorbent core area, while the second, outer sensor 5 may enclose about 70% to almost 100% of the absorbent core area. Thus, when wound fluid exits the core 2 and reaches the backing layer 4, the inner sensor 6 will in general be activated first, giving a progress report of the saturation status of the dressing 1. When the wound fluid spread, the outer sensor 5 will ultimately be activated, indicating that the dressing 1 has to be replaced soon. The result of the two sensors 5, 6 may be displayed (i.e., presented) in the same segment of the display 8. They may alternatively be displayed in different segments of the display 8 or there may be provided more than one display 8, thus displaying every result on a different display ).
Therefore, in view of teachings by Ales, Hu, and Rovaniemi it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the absorbent article monitoring system of Ales and Hu to include a pair of conductive elements disposed in parallel in a mirrored image about the perimeter of the personal hygiene product, as suggested by Rovaniemi. The motivation for this is to dispose sensor assemblies for monitoring fluid in an area of the sensor assemblies in an absorbent article.

As to claim 2, Ales, Hu, and Rovaniemi disclose the limitations of claim 1 further comprising the personal hygiene product of claim 1 wherein the personal hygiene product comprises a cover layer (Ales: [0026]-[0027] and FIG. 1 the outercover 40), a barrier layer (Ales: [0026]-[0027] and FIG. 1 the bodyside liner 42), and an absorbent material (Ales: [0026]-[0027] and FIG. 2-4 the absorbent structure 44) disposed between the cover layer and barrier layer (Ales: [0026]-[0027] and FIG. 2-4 the chassis 32: The chassis 32 may further include an absorbent structure 44 (see FIGS. 2-4) disposed between the outercover 40 and the bodyside liner 42 for absorbing liquid body exudates exuded by the wearer, and may further include a pair of containment flaps 46 secured to the bodyside liner 42 for inhibiting the lateral flow of body exudates) and wherein the barrier layer has an inner surface directed toward the absorbent material and an outer, garment-facing surface (Ales: [0026]-[0027], [0029], [0031],  and FIG. 2-4 the chassis 32: the liner 42 can be generally adapted, i.e., positioned relative to the other components of the article 20, to be disposed toward the wearer's skin during wear of the insult-sensing absorbent article. The chassis 32 may further include an absorbent structure 44 (see FIGS. 2-4) disposed between the outercover 40 and the bodyside liner 42 for absorbing liquid body exudates exuded by the wearer, and may further include a pair of containment flaps 46 secured to the bodyside liner 42 for inhibiting the lateral flow of body exudates and Rovaniemi: [0065]-[0070], [0114]-[0121], and FIG. 4: A location of the seams in an area above the absorbent core 2, i.e. in a position where the facing layer 3 and the backing layer 4 overlap above the absorbent core 2, has the advantage that no reddening due to stiff edges along the long side of the wound dressing 1 occur).

As to claim 3, Ales, Hu, and Rovaniemi disclose the limitations of claim 2 further comprising the personal hygiene product of claim 2 wherein each end of the conductive elements (Ales: [0041]-[0045], [0047],  and FIG. 1 the first conductive pad member 104 and the second conductive pad member 106) forms a connection node  arranged and configured for connection (Ales: [0041]-[0045] , [0047], and FIG. 1 the first conductive pad member 104 and the second conductive pad member 106) to the conductive sensor assembly (Ales: [0041]-[0045] , [0047], and FIG. 1 the signaling device 110: Referring to FIG. 1 for exemplary purposes, a signaling device 110 (as depicted by ref. numerals 112 and 114) is shown attached to the conductive pad members 104 and 106. As shown, in this aspect of the present disclosure, the signaling device 110 generally includes a transmitter 112 and a receiver 114).

As to claim 4, Ales, Hu, and Rovaniemi disclose the limitations of claim 2 further comprising the personal hygiene product of claim 2 wherein the conductive elements are disposed on the inner surface of the barrier layer (Hu: Abstract, [0031], [0035], and FIG. 1 the plurality of sensing wires 25, and FIG. 3, and FIG. 5-6: there are three spaced-apart sensing wires 25 provided in the absorbent pad 2, but the number of the sensing wires 25 is not limited so long as at least two sensing wires 25 are adopted in the absorbent pad 2. Each of the sensing wires 25 is provided between the absorbent layer 23 and one of the lining layer 21 and the liquid-impermeable layer 22. In this embodiment, the sensing wires 25 are provided between the absorbent layer 23 and the lining layer 21 to achieve better sensitivity thereof and Rovaniemi: [0065]-[0070], [0114]-[0121], and FIG. 4: the sensor is located (e.g., positioned) between the facing layer and the backing layer, wherein the sensor is preferably located at or integrated with the facing layer, located at or integrated with the backing layer, or located at or integrated with the absorbent core).

As to claim 5, Ales, Hu, and Rovaniemi disclose the limitations of claim 2 further comprising the personal hygiene product of claim 2 wherein the conductive elements are disposed on the absorbent material (Ales: [0038]-[0044], [0047], and FIG. 1 the conductive elements 100 and 102: the conductive elements 100 and 102 may be positioned on the absorbent structure or positioned on the liner 42 and Rovaniemi: [0065]-[0070], [0114]-[0121], and FIG. 4: the sensor is located (e.g., positioned) between the facing layer and the backing layer, wherein the sensor is preferably located at or integrated with the facing layer, located at or integrated with the backing layer, or located at or integrated with the absorbent core).

As to claim 6, Ales, Hu, and Rovaniemi disclose the limitations of claim 2 further comprising the personal hygiene product of claim 2 wherein the conductive elements are disposed within the absorbent material (Rovaniemi: [0065]-[0070], [0114]-[0121], and FIG. 4: the sensor is located (e.g., positioned) between the facing layer and the backing layer, wherein the sensor is preferably located at or integrated with the facing layer, located at or integrated with the backing layer, or located at or integrated with the absorbent core).

As to claim 7, Ales, Hu, and Rovaniemi disclose the limitations of claim 2 further comprising the personal hygiene product of claim 2 wherein the conductive elements are disposed on the cover layer (Ales: [0038]-[0044], [0047], and FIG. 1 the conductive elements 100 and 102: the conductive elements 100 and 102 generally lie inside the outercover 40. In fact, in one aspect of the present disclosure, the conductive elements 100 and 102 may be attached or laminated to the inside surface of the outercover 40 that faces the absorbent structure and Rovaniemi: [0065]-[0070], [0114]-[0121], and FIG. 4: the sensor is located (e.g., positioned) between the facing layer and the backing layer, wherein the sensor is preferably located at or integrated with the facing layer, located at or integrated with the backing layer, or located at or integrated with the absorbent core).

As to claim 8, Ales, Hu, and Rovaniemi disclose the limitations of claim 2 further comprising the personal hygiene product of claim 2 wherein the conductive elements (Ales: FIG. 1 the conductive elements 100 and 102) comprise conductive ink (Ales: [0038], [0065], [0067], and FIG. 1 the conductive elements 100 and 102: This aspect is also achievable by printing the conductive element 100 or 102 in the insult-sensing absorbent article 20 using conductive inks and Rovaniemi: [0075]-[0076], [0092], [0095], and FIG. 4-11 the sensor 5: the sensor is printed by using a mixture of ink with metal oxides, wherein for cathode and anode different types of oxides are used).

As to claim 9, Ales, Hu, and Rovaniemi disclose the limitations of claim 2 further comprising of the personal hygiene product of claim 2 wherein the conductive elements comprise wire (Hu: Abstract, [0031], [0035], and FIG. 1 the plurality of sensing wires 25, and FIG. 3, and FIG. 5-6: there are three spaced-apart sensing wires 25 provided in the absorbent pad 2, but the number of the sensing wires 25 is not limited so long as at least two sensing wires 25 are adopted in the absorbent pad 2. Each of the sensing wires 25 is provided between the absorbent layer 23 and one of the lining layer 21 and the liquid-impermeable layer 22. In this embodiment, the sensing wires 25 are provided between the absorbent layer 23 and the lining layer 21 to achieve better sensitivity thereof.).

As to claim 10, Ales, Hu, and Rovaniemi disclose the limitations of claim 2 further comprising the personal hygiene product of claim 2 further comprising one or more areas of embossments disposed within a region defined by the conductive elements (Rovaniemi: [0065]-[0070], [0122]-[0123], [0127]-[0134], and FIG. 5-7: Both sensors 5 and 6 are adapted for moisture determination and designed as galvanic elements to be activated by wound fluid. The first, inner sensor 6 may be located spaced apart from the edge of the wound dressing 1 such that the enclosed area corresponds to about 30% to 60% of the absorbent core area, while the second, outer sensor 5 may enclose about 70% to almost 100% of the absorbent core area. Thus, when wound fluid exits the core 2 and reaches the backing layer 4, the inner sensor 6 will in general be activated first, giving a progress report of the saturation status of the dressing 1. When the wound fluid spread, the outer sensor 5 will ultimately be activated, indicating that the dressing 1 has to be replaced soon. The result of the two sensors 5, 6 may be displayed (i.e., presented) in the same segment of the display 8. They may alternatively be displayed in different segments of the display 8 or there may be provided more than one display 8, thus displaying every result on a different display 8).

As to claim 11, Ales, Hu, and Rovaniemi disclose the limitations of claim 1 further comprising the personal hygiene product of claim 1 further comprising a third conductive element (Hu: Abstract, [0031], [0035], and FIG. 1 the plurality of sensing wires 25, and FIG. 3, and FIG. 5-6) disposed within the region defined by the pair of conductive elements (Hu: Abstract, [0031], [0035], and FIG. 1 the plurality of sensing wires 25, and FIG. 3, and FIG. 5-6: there are three spaced-apart sensing wires 25 provided in the absorbent pad 2, but the number of the sensing wires 25 is not limited so long as at least two sensing wires 25 are adopted in the absorbent pad 2. Each of the sensing wires 25 is provided between the absorbent layer 23 and one of the lining layer 21 and the liquid-impermeable layer 22. In this embodiment, the sensing wires 25 are provided between the absorbent layer 23 and the lining layer 21 to achieve better sensitivity thereof and Rovaniemi: [0065]-[0070], [0122]-[0123], [0127]-[0134], and FIG. 5-7: Those sensors may be placed on or under the backing layer 4 of a wound dressing 1. There may be more or less stripes provided depending on necessity, e.g. 4 to 10 stripes. Each stripe comprises an anode 15 and a cathode 16, extending parallel too each other. Arranged at the backing layer 4 of the dressing 1, those sensor stripes are provided for detecting a strike through of wound fluid, especially if the backing layer 4 comprises hydrophilic materials. When the fluid has spread upwards through the dressing 1 and reaches the backing layer 4, each single sensor 5 will send a signal to the display 8 as soon as it is activated by contact with the electrolytic wound fluid. In one embodiment, the display 8 provides a light for every sensor 5. In another embodiment, the display 8 comprises no light sources, but is based on a change of contrast, e.g. the color changes from a light blue to a deep blue. In such an embodiment, the display 8 may provide a color changing segment for each sensor 5. Thus, the lights in the display 8 will be turned on one by one, when the fluid strikes through, indicating an immediate need for replacement of the dressing 1).

As to claim 12, Ales, Hu, and Rovaniemi disclose the limitations of claim 1 further comprising the personal hygiene product of claim 1 wherein the conductive elements comprise connected, angled line segments (Ales: [0065] and FIG. 4: This aspect is achieved in a insult-sensing absorbent article 20 by oscillating a conductive element 100 or 102 as it is incorporated into the insult-sensing absorbent article 20. This aspect is also achievable by printing the conductive element 100 or 102 in the insult-sensing absorbent article 20 using conductive inks and Rovaniemi: [0065]-[0070], [0122]-[0123], [0127]-[0134], and FIG. 5-7: Both sensors 5 and 6 are adapted for moisture determination and designed as galvanic elements to be activated by wound fluid. The first, inner sensor 6 may be located spaced apart from the edge of the wound dressing 1 such that the enclosed area corresponds to about 30% to 60% of the absorbent core area, while the second, outer sensor 5 may enclose about 70% to almost 100% of the absorbent core area. Thus, when wound fluid exits the core 2 and reaches the backing layer 4, the inner sensor 6 will in general be activated first, giving a progress report of the saturation status of the dressing 1. When the wound fluid spread, the outer sensor 5 will ultimately be activated, indicating that the dressing 1 has to be replaced soon. The result of the two sensors 5, 6 may be displayed (i.e., presented) in the same segment of the display 8. They may alternatively be displayed in different segments of the display 8 or there may be provided more than one display 8, thus displaying every result on a different display ).

As to claim 16, Ales, Hu, and Rovaniemi disclose the limitations of claim 3 further comprising the personal hygiene product of claim 3 wherein the connection node of each conductive element has a surface area of between about 65 mm2 and about 225 mm2 (Ales: Abstract, [0042], and FIG. 1 the conductive pad members 104 and 106: the conductive pad members 104 and 106 may have a surface area of at least 0.5 cm.sup.2, at least 1 cm.sup.2, at least 2 cm.sup.2, and, in another aspect of the present disclosure, at least 3 cm.sup.2. For instance, in another aspect of the present disclosure, the surface area of each pad member may be from about 2 cm.sup.2 to about 4 cm.sup.2).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ales et al. (Ales – US 2008/0266123 A1) in view of Hu et al. (Hu – US 2014/0148772 A1) and Rovaniemi (Rovaniemi – US 2016/0166438 A1) and further in view of Douseki et al. (Douseki – US 2020/0046573 A1).

As to claim 13, Ales, Hu, and Rovaniemi disclose the limitations of claim 1 except for the claimed limitations of the personal hygiene product of claim 1 wherein the conductive elements have a width of between about 0.1 mm and about 5 mm.
However, it has been known in the art of absorbent article design to implement the conductive elements have a width of between about 0.1 mm and about 5 mm as suggested by Douseki, which discloses the conductive elements have a width of between about 0.1 mm and about 5 mm (Douseki: Abstract, [0083]-[0087], [0093] and FIG. 3 the pairs of electrodes 21-22: one of the electrodes 21 made from carbon is formed to have a width of about 5 mm, and the electrode 22 made from aluminum is formed to have a width of about 2 mm. As shown in FIG. 3, the pair of electrodes 21, 22 is disposed at a lower side relative to the absorbent member 51, i.e., at a side opposite to the side (urination side) that is in contact with a person 52 wearing the diaper 50).
Therefore, in view of teachings by Ales, Hu, Rovaniemi, and Douseki, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the absorbent article monitoring system of Ales, Hu, and Rovaniemi to include the conductive elements have a width of between about 0.1 mm and about 5 mm, as suggested by Douseki. The motivation for this is to implement a known alternative design for detecting urine within a diaper.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ales et al. (Ales – US 2008/0266123 A1) in view of Hu et al. (Hu – US 2014/0148772 A1) and Rovaniemi (Rovaniemi – US 2016/0166438 A1) and further in view of Thoen (Thoen – US 2015/0320609 A1).

As to claim 14, Ales, Hu, and Rovaniemi disclose the limitations of claim 1 except for the claimed limitations of the personal hygiene product of claim 1 wherein the conductive elements are spatially separated by between about 0.1 mm and about 5 mm.
However, it has been known in the art of absorbent article design to implement the conductive elements are spatially separated by between about 0.1 mm and about 5 mm, as suggested by Thoen, which discloses the conductive elements are spatially separated by between about 0.1 mm and about 5 mm (Thoen: Abstract, [0026], and FIG. 2 the pairs of electrodes 118: The position and spacing of the electrodes is such that when a wearer of diaper urinates or passes excrement, the moisture in the urine or excrement forms a liquid bridge between the two electrodes. The electrodes may typically be spaced apart by a distant d which may be between approximately 0.1 to 10 mm, and in typical applications may be of the order of 0.5 to 3 mm).
Therefore, in view of teachings by Ales, Hu, Rovaniemi, and Thoen, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the absorbent article monitoring system of Ales, Hu, and Rovaniemi to include the conductive elements are spatially separated by between about 0.1 mm and about 5 mm, as suggested by Thoen. The motivation for this is to implement a known alternative design for detecting urine within a diaper.

As to claim 15, Ales, Hu, Rovaniemi, and Thoen disclose the limitations of claim 14 further comprising the personal hygiene product of claim 14 wherein the conductive elements are spatially separated by between about 1.5 mm and about 2.5 mm (Thoen: Abstract, [0026], and FIG. 2 the pairs of electrodes 118: The position and spacing of the electrodes is such that when a wearer of diaper urinates or passes excrement, the moisture in the urine or excrement forms a liquid bridge between the two electrodes. The electrodes may typically be spaced apart by a distant d which may be between approximately 0.1 to 10 mm, and in typical applications may be of the order of 0.5 to 3 mm).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Wang et al., US 2013/0233063 A1, disclose sensor for determining contact.
Hofmeister et al., US 7,250,547 B1, discloses wetness monitoring system.
Bae, US 2015/0164703 A1, discloses excreta detecting sensor and detecting device using electrically-connective fibrous conducting wire.
Wu, US 2017/0071803 A1, discloses smart nursing consumable and physiological monitoring device using the same.
Rahman et al. 2017 A Low-Cost wet Diaper Detector Based on Smart Phone and BLE Sensor.
Siden et al. 2004 The smart diaper moisture detection system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684